Metcalf, J.
The petitioner is clearly entitled to partition of the real estate which was devised by Susannah Jones to James M. Dean and Fanny Crane. That devise was to them as tenants in common; it not manifestly appearing, from its tenor, that it was intended to create an estate in joint tenancy. Rev. Sts. c. 59, § 11. By reason of the death of James M. Dean, in the lifetime of the devisor, the devise to him of an undivided moiety lapsed, became intestate property, and descended to the devisor’s heirs at law, to wit, to her brother, Dean Jones, the petitioner, and to Rachel Dean and Fanny Crane, children of her deceased sister; these three being her only heirs at law. Rev. Sts. c. 61, § 1, and c. 62, § 24. Hooper v. Hooper, 9 Cush. 122.
*309The petition correctly states the fractional parts of the estate to which each of the parties to the petition is entitled. Fanny Crane took, by the devise, one half of the whole that was devised to her and to James M. Dean in common, and took, by descent, one fourth of the other half, viz. five eighths of the whole; Rachel Dean took, by descent, one fourth of that other half, viz. one eighth of the whole; and the petitioner took, by descent, the other two eighths of that half, viz. one fourth of the whole. Judgment for partition.